UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-660




In Re: ANTHONY GRANDISON; STEVEN H. OKEN; JOHN
BOOTH-EL; WESLEY EUGENE BAKER, et al., Plain-
tiffs, Prisoners of the Maryland Adjustment
Center, under a sentence of death, on behalf
of themselves and others similarly situated,

                                                       Petitioners.



       On Petition for Writ of Mandamus.    (CA-97-1396-S)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Grandison, Steven H. Oken, John Booth-El, Wesley Eugene
Baker, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Grandison, Steven H. Oken, John Booth-El, and Wesley

Eugene Baker petition for a writ of mandamus seeking relief from

the district court's orders dismissing their lawsuit demanding a

declaration that certain provisions of the Antiterrorism and Effec-
tive Death Penalty Act of 1996 are unconstitutional. Court records

reveal that an appeal from the district court's decision is pending

with this court.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,
402 (1976). Mandamus relief is available only if there are no other

means by which the relief sought could be granted, see In re:
Beard, 811 F.2d 818, 827 (4th Cir. 1987), and may not be used as a

substitute for appeal. See In re: United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979). The party seeking mandamus relief carries

the heavy burden of showing that he has "no other adequate means to

attain the relief he desires" and that his right to such relief is
"clear and indisputable." Allied Chem. Corp v. Diaflon, Inc., 449
U.S. 33, 35 (1980) (citations omitted).

     The petitioners have not made the required showing. According-

ly, while we grant the motion for leave to proceed in forma pauper-

is, we deny mandamus relief. We deny the motion to expedite appeal

or for temporary relief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-



                                2
rials before the court and argument would not aid the decisional

process.



                                                PETITION DENIED




                               3